Citation Nr: 0306798	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  96-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the residuals of a fracture of the left ankle and distal 
fibula. 

2.  Entitlement to an initial compensable rating for right 
knee patellofemoral pain syndrome. 

3.  Entitlement to an initial compensable rating for left 
knee patellofemoral pain syndrome. 

4.  Entitlement to an initial compensable rating for a left 
shoulder strain.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
July 1992.  He has been represented throughout his appeal by 
The American Legion.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of August 1994, by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
granted service connection for a dislocated and fractured 
left ankle, postoperative, with osteoporosis, evaluated as 10 
percent disabling, and chondromalacia of the left knee, 
chondromalacia of the right knee, and a rotator cuff injury 
of the left shoulder, each evaluated as noncompensably, i.e., 
0 percent disabling.  That rating decision also denied 
service connection for residuals of a left leg fracture.  The 
veteran perfected a timely appeal of that decision.  

The veteran appeared and offered testimony at a hearing 
before a local hearing officer at the RO in November 1997.  A 
transcript of the hearing is of record.  The hearing 
officer's decision of March 1998 granted service connection 
for left leg fracture, but the rating for that disability was 
subsumed in the evaluation assigned for the left ankle 
fracture.  A supplemental statement of the case (SSOC) was 
issued in March 1998.  Additional medical records were 
received in 1998, and a VA compensation examination was 
conducted in January 1999.  Additional SSOCs were issued in 
April and August 2000.  Additional VA examinations were 
conducted in September 2000 and March 2001, and VA medical 
records were received in 2002.  Thereafter, another SSOC was 
issued in September 2002.

Because the veteran's appeal involves the propriety of the 
initial ratings assigned following the grant of service 
connection for the disabilities in question, the Board has 
characterized the issues in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's residuals of left ankle fracture are 
currently manifested by complaints of pain with exertion, 
weakness and instability, with objective findings of some 
limitation of motion, tenderness, weakened movement, excess 
fatigability and incoordination.  

3.  The veteran's service-connected right knee disorder has 
been manifested by subjective complaints of constant pain, 
weakness, stiffness and occasional giving way, and objective 
clinical evidence of no lateral or anterior instability, 
crepitus, some tenderness, and a slightly decreased range of 
motion.  

4.  The veteran's service-connected left knee disorder has 
been manifested by subjective complaints of constant pain, 
weakness, stiffness and occasional giving way, and objective 
clinical evidence of no lateral or anterior instability, 
crepitus, some tenderness, and a slightly decreased range of 
motion.  

5.  The veteran has a noncompensable degree of limitation of 
motion of the left shoulder but no pain on motion or other 
functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria have not been for an initial rating higher 
than 10 percent for the service-connected residuals of a 
fracture of the left ankle and distal fibula.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5271 (2002).  

2.  The criteria have been met for an initial 10 percent 
rating, but no higher, for right knee patellofemoral pain 
syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260 (2002).  

3.  The criteria have been met for an initial 10 percent 
rating, but no higher, for left knee patellofemoral pain 
syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260 (2002).  

4.  The criteria have not been met for an initial compensable 
rating for left shoulder arthralgia.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 
5201 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a claimant and his or her 
representative and specified duties to assist in the 
development of their claim(s).  

On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.  
Specifically, the October 1995 statement of the case, March 
1997 supplemental statement of the case, the November 1997 
personal hearing, the March 1998 hearing officer's decision, 
the March 1998 supplemental statement of the case, the April 
2000 supplemental statement of the case, the August 2000 
supplemental statement of the case, and the September 2002 
supplemental statement of the case provided to the veteran, 
satisfy the requirement of § 5103(a) of the new statute in 
that they clearly notified him of the evidence necessary to 
substantiate his claim.  

Also, in letters dated in February 2001 and July 2002, the 
veteran was advised of the type of evidence that would 
substantiate his claim.  And of equal or even greater 
significance, he was informed of what evidence he was 
responsible for obtaining, himself, and what evidence VA 
would obtain for him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, to include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  Here, the RO obtained the veteran's 
available treatment records.  These include his VA medical 
records from the Coatesville, Pennsylvania, VA Medical Center 
(VAMC).  He also underwent VA examinations in September 2000 
and March 2001.  And the reports of those examinations have 
been obtained and considered by the Board.

The RO's efforts to schedule the veteran for a VA orthopedic 
examination in July 2002 were to no avail.  He did not report 
for an examination scheduled for August 2002.  When a veteran 
seeking benefits fails to report for any scheduled 
examinations, VA has no duty to "turn up heaven and earth to 
find [him]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
"The duty to assist is not always a 



one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
In light of these facts, additional efforts to notify and 
assist him are not warranted.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the VCAA, poses no harm or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992).  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  




II.  Governing Laws, Regulations, and Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But as alluded to earlier, 
when, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
are required.  See Fenderson, 12 Vet. App. at 125-26.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  


A.  Evaluation of Residuals of fracture of the left ankle and 
distal fibula

The service medical records reflect that the veteran suffered 
a dislocation and fracture of the left ankle in June 1987; 
the fracture was treated with open reduction and internal 
fixation.  The healing process was complicated by a staph 
infection.  The records indicate that the veteran continued 
to experience pain and stiffness in the left ankle throughout 
the remainder of military service.  

On the occasion of his initial VA examination in May 1994, 
the veteran complained of pain in the left ankle.  He 
reported "popping" in the left ankle whenever he flexed his 
ankle.  He stated that the left ankle tightened up with 
activity.  The veteran noted that the ankle did not interfere 
with his work, unless he was on his feet for a prolonged 
period of time.  There was no apparent deformity.  There was 
a well-healed incisional scar following the posterior curve 
of the left medial malleolus.  There was no tenderness.  
There was a grating sound when the ankle was flexed.  Range 
of motion revealed a dorsiflexion of 5 degrees in the left 
ankle, and plantar flexion of 55 degrees.  X-ray study was 
normal.  The pertinent diagnosis was status post fracture, 
left ankle, with corrective surgery and slight decrease in 
range of motion.  

Medical evidence of record dated from August 1993 through 
February 2000, including VA examination reports dated in June 
1996, April 1997 and January 1999, show that the veteran has 
received clinical evaluation and treatment for several 
disabilities, including pain in the ankles.  The above cited 
examination reports all show findings of slight decrease in 
motion in the left ankle.  These reports show no evidence of 
ligamentous laxity in the left ankle.  The left ankle has 
occasionally shown evidence of weakened movement and easy 
fatigability.  

On the occasion of the most recent VA examination in March 
2001, the veteran complained of pain and weakness in the left 
ankle.  He stated that it popped and was unstable, especially 
with curbs.  He did not wear any ankle brace.  On 
examination, there was no swelling, however, there was 
tenderness on the lateral ankle.  Plantar flexion was 40 
degrees, and dorsiflexion was 15 degrees.  X-ray study of the 
left ankle revealed well-healed fracture, distal left fibula.  
The examiner stated that the left ankle exhibited weakened 
movement, excess fatigability and incoordination.  The 
pertinent diagnosis was left ankle arthralgia, with moderate 
functional disability.  

The veteran's residuals of a left ankle fracture have been 
assigned a 10 percent schedular evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  Under 
Diagnostic Code 5271, moderate limitation of motion of the 
ankle is rated at 10 percent, and marked limitation is rated 
at 20 percent.  Pursuant to the rating schedule, normal 
plantar flexion is to 45 degrees and dorsiflexion to 20 
degrees.  38 C.F.R. § 4.71, Plate II (2002).  

Based upon the aforementioned evidence, the Board finds that 
the veteran is not entitled to a rating higher than 10 
percent.  The evidence of record shows that he complains of 
pain, weakness and instability in his left ankle, especially 
with activity.  The objective clinical findings indicate he 
has slight limitation of motion and localized tenderness, as 
well as weakened movement, excess fatigability and 
incoordination.  So when considered together, his aggregate 
symptoms essentially cause a moderate net level of limitation 
of motion in the joint.  There is no evidence of 
marked limitation of motion, instability, arthritic change, 
or any other relevant symptomatology, however.  Therefore, 
the Board finds that the criteria for the next higher 
evaluation have not been met.  38 C.F.R. § 4.7.

The Board has considered the application of alternative 
Diagnostic Codes, but finds that none would afford a higher 
evaluation.  See, e.g., Diagnostic Codes 5270, 5272, 5273, 
5274 (2002).  The Board has also considered the requirements 
of 38 C.F.R. §§ 4.40, 4.45 (2000).  However, while the 
examiner noted that the veteran had weakened movement, excess 
fatigability and incoordication in the left ankle, 
these symptoms do not rise to a level of functional 
impairment analogous to the criteria for an evaluation higher 
than 10 percent.  That is to say, only when the effects of 
these symptoms are considered in conjunction with his 
baseline slight limitation of motion does the overall 
severity of his left ankle and distal fibula impairment, as a 
whole, then rise to a moderate level-to warrant the 10 
percent rating that he already has.  So the benefit sought on 
appeal must be denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered, regardless of whether they were actually raised 
by the veteran. See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  This included considering the potential 
applicability of 38 C.F.R. § 3.321(b)(1) (2002), for 
increased compensation on an extra-schedular basis.  But the 
Board, as did the RO, finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2002) are not met.  The 
governing norm in these types of special cases is some 
indication there has been marked interference with employment 
(meaning above and beyond that contemplated by the rating 
currently assigned) and frequent periods of hospitalization.  
There has been no such indication in this particular case.



B.  Patellofemoral pain syndrome of left and right knees

The service medical records show that the veteran was seen 
for complaints of bilateral knee pain in April 1976; at that 
time, he was diagnosed with chondromalacia.  He was given 
medication for pain, and physical therapy for range of 
motion.  Subsequently, in January 1980, the veteran was seen 
for bilateral tenderness in both patellar ligaments.  He was 
next seen in March 1983 for complaints associated with 
twisting his right knee.  In October 1985, the veteran was 
determined to have suffered a soft tissue injury to the right 
knee after he ran into another individual.  

On the initial VA examination in May 1994, the veteran 
complained of pain in both knees; he indicated that he often 
developed pain in the knees after exercise.  On examination, 
the knees appeared normal.  There was no tenderness or any 
apparent swelling.  There was no grating.  Flexion was 125 
degrees, bilaterally.  Extension was 125 degrees, 
bilaterally.  Right and left knee x-rays were reported to be 
normal.  The impression was bilateral knees possible 
osteoarthritis.  

Medical evidence of record dated from 1993 through 2000, 
including VA examination reports as well as progress notes, 
show that the veteran continued to receive clinical attention 
and treatment for complaints of pain and tenderness in both 
knees.  VA medical examinations have essentially been 
negative for any findings of instability or any significant 
limitation of motion in the knees.  During a VA examination 
in September 1995, crepitation was felt within the soft 
tissue about the right and left knee.  There was a full range 
of motion in the knees.  X-ray study of the knees was within 
normal limits.  During a clinical visit in September 1997, 
palpation elicited tenderness in both knees at the medial 
joint line.  

The veteran underwent a VA examination in September 2000, at 
which time he complained of pain in both knees, left worse 
than right.  He also complained of weakness and stiffness in 
the knees as well as occasional giving way.  The veteran 
indicated that the pain in his knees was aggravated by 
climbing stairs, sitting too long and prolonged standing.  He 
denied any dislocation or subluxation.  The veteran reported 
working at a construction site; he noted that the knee tended 
to buckle and give way especially with squatting and lifting 
objects.  On examination, there was tenderness on the lateral 
joint line.  There was no swelling or crepitus in the knees.  
Range of motion revealed a flexion of 115 degrees in the 
right knee and 110 degrees in the left knee.  The pertinent 
diagnosis was bilateral knee arthralgia.  

On the occasion of a subsequent VA examination in March 2001, 
the veteran reiterated his complaints of pain in both knees.  
He indicated that he had trouble straightening the left knee, 
and that the pain was worse with a change in the weather.  He 
noted that prolonged sitting, standing and climbing stairs 
aggravated the knee pain.  The veteran indicated that he was 
taking Naproxen twice a day, but it failed to provide 
significant relief.  He reported swelling in the left knee 
with activities, and he had occasional buckling of the knees.  
He denied any locking.  He also reported that the knee pain 
affected his daily activities and employment.  On 
examination, there was no swelling in the knees; however, 
tenderness was noted on the lateral side of the right knee.  
He had flexion of 120 degrees in the right knee, and 117 
degrees in the left knee; extension was 0 degrees, 
bilaterally.  X-ray study of the knees was reported to be 
normal.  The pertinent diagnosis was bilateral patellofemoral 
pain syndrome, both knees.  The examiner further noted that, 
while he did not find any instability in the knees, both 
knees exhibited weakened movement, excess fatigability and 
incoordination.  

In this regard, the Board notes that the veteran's bilateral 
knee disability, currently diagnosed as patellofemoral pain 
syndrome, has been rated as noncompensable or 0 percent 
disabling for each knee.  The rating was by analogy to 
Diagnostic Code 5260 (limitation of knee flexion).  A 0 
percent rating is consistent with limitation of flexion of 
the leg to 60 degrees or greater.  None of the 
medical records in the claims folder (including the VA 
examination reports) show limitation of knee flexion to 60 
degrees or greater.  The criteria, therefore, for a 
compensable evaluation under Diagnostic Code 5260 have not 
been met.  

Also since, according to the March 2001 VA examiner, the 
veteran does not have any actual instability in either knee 
(albeit weakened movement), he cannot receive separate 
ratings for instability under Code 5257 and osteoarthritis 
under Code 5003.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  And even if taking into account the weakened 
movement in his knees-which is somewhat akin to instability 
although not necessarily the same thing-he still does not 
have sufficient limitation of motion (i.e., to a compensable 
degree) in either knee to warrant additional compensation for 
the de facto instability and osteoarthritis.  See VAOPGCPREC 
9-98 (August 14, 1998).

The Board also must consider, though, whether a compensable 
evaluation is warranted under any other diagnostic code 
pertaining to the knees.  This, incidentally, must factor in 
the veteran's history of complaints of knee pain.  However, 
virtually no findings of any abnormality have been shown on 
VA examination.  The only findings have been some crepitus of 
the knees in 1995, and tenderness on the lateral joint line.  
X-rays over the years have not concluded that there are any 
degenerative changes of the knees; there was a diagnostic 
impression of "possible" osteoarthritis in each knee when 
initially examined by VA in May 1994, but X-rays since taken 
have ruled that out.  See, e.g., the report of the September 
1994 VA examination.  Without X-ray confirmation of 
arthritis, there is no basis for a compensable evaluation 
based on painful motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis).  

The existence of crepitus, however, according to VA 
regulations is indicative of diseased points of contact, and 
chrondromalacia has been diagnosed in the past.  
Chrondromalacia may be rated as dislocated semilunar 
cartilage under Code 5258, which provides for a 20 percent 
rating.  But the criteria under Code 5258 have not been met 
because, while the veteran has complaints of pain, there has 
been no showing of frequent episodes of "locking" and no 
evidence of knee joint effusion.  No effusion was shown 
during the VA examinations in 2000 and 2001.  



The only remaining possibility of receiving compensable 
ratings for the knee disabilities is to give probative weight 
to the objective clinical findings of mild disability due to 
some evidence of crepitus, tenderness and some pain with use.  
These symptoms are especially prevalent with physical 
activities.  And, as mentioned earlier, there also have been 
objective clinical indications of weakened movement, 
premature fatigability and incoordination.  So, resolving all 
reasonable doubt in the veteran's favor, his overall 
symptoms-when considered collectively, just as likely as not 
produce 10 percent impairment in each knee when considering 
the factors discussed in Code 5257 (for "other" knee 
impairment).  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The assignment of at least the minimum 
compensable rating of 10 percent for each knee, based on 
painful use and the resulting functional impairment, is 
consistent with both VA regulations and Court case law.

Since, however, the veteran's knee disabilities have not been 
more than 10 percent at any time since filing his claim for 
service connection, he cannot receive either a "staged" 
rating or a rating higher than 10 percent.  See Fenderson, 12 
Vet. App. at 125-26.

C.  Increased rating for the left shoulder strain

The service medical records indicate that the veteran was 
seen in November 1986 with complaints of left shoulder pain.  
He reported injuring his left shoulder while playing softball 
in 1981; he stated that he was never evaluated and he now had 
increased pain.  Following an evaluation of the left 
shoulder, the veteran was diagnosed with chronic posterior 
rotator cuff, left shoulder strain.  Physical therapy was 
recommended.  The veteran was subsequently seen on several 
occasions for recurring left shoulder pain.  He was also 
treated with physical therapy.  



On the occasion of his initial VA examination in May 1994, 
the veteran complained of pain in his shoulders.  The veteran 
indicated that he developed pain in the left shoulder, and he 
was treated with a shot of steroid.  Following evaluation of 
the left shoulder, which included an X-ray study with normal 
findings, the veteran was diagnosed with history of pain with 
limitation of motion, left shoulder.  

Medical evidence of record dated from 1993 through 2000, 
including VA examination reports as well as progress notes, 
show that the veteran continued to receive clinical attention 
and treatment for complaints of pain and discomfort in the 
left shoulder.  During a clinical visit in January 2000, the 
veteran complained of chronic pain in the left shoulder.  
Examination revealed a full range of motion in the left 
shoulder.  He was left sided dominant.  There was tenderness 
over the anterior aspect of the shoulder.  No dislocation or 
instability was noted.  Pulses and reflexes were equal 
bilaterally; he had equal grips.  No muscle atrophy was 
noted.  The assessment was left shoulder strain.  

On the occasion of a subsequent VA examination in March 2001, 
the veteran complained of pain in the left shoulder.  It was 
noted that the veteran is left handed, and he stated that he 
was unable to use his left hand.  Range of motion in the left 
shoulder revealed 145 degrees of abduction, 170 degrees of 
forward flexion, and internal and external rotation was 80 
degrees for both.  Left shoulder muscles were described as 
well developed.  There was no atrophy or tenderness.  X-ray 
study of the left shoulder was reported to be normal.  The 
diagnosis was left shoulder arthralgia.  The examiner stated 
that the left shoulder did not exhibit any weakened movement, 
excess fatigability or incoordination.  

The veteran's left shoulder disorder, which has been 
documented as his major extremity, has been rated as 
noncompensable or 0 percent disabling under diagnostic code 
5201.  Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level; a 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In this case, the veteran's left shoulder was most recently 
examined during the March 2001 VA examination.  The report of 
that examination disclosed a full range of active motion of 
the veteran's left shoulder.  The range of motion was to 
170 degrees with flexion and 145 degrees of abduction.  
Therefore, the evidence does not show a restriction of motion 
of such severity so as to warrant entitlement to an increased 
evaluation for the left shoulder disability based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The medical evidence does not show the presence of malunion 
of the humerus of the major upper extremity with moderate 
deformity; or any episodes of dislocation of the 
scapulohumeral joint of the right upper extremity.  
Therefore, an increase for other impairment of the humerus, 
including malunion or recurrent dislocation at the 
scapulohumeral joint, is not warranted under 38 C.F.R. 
§ 4.71a, Code 5202.  The medical evidence does not show the 
presence of impairment of the clavicle or scapula, with 
nonunion with loose movement, or dislocation or other 
impairment so as to warrant an increase under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

In view of the veteran's persistent complaints of pain 
involving the left shoulder, the ratings must be viewed in 
light of the holding of the Court in De Luca v. Brown, 8 Vet. 
App. 202 (1995), which held that, when a veteran alleges 
functional loss due to pain, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  Under 38 C.F.R. § 4.40 
(2002), a disability of the musculoskeletal system includes 
functional loss due to pain, supported by adequate pathology 
and evidenced by visible behavior on motion. " Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  
Under 38 C.F.R. § 4.45 (2002), factors of joint disability 
include increased or limited motion, weakness, fatigability, 
or painful movement, swelling, deformity or disuse atrophy.  

Significantly, the March 2001 VA examination contains 
detailed findings which address the question of whether the 
veteran experiences additional disability due to pain.  
Although an increase in pain associated with activity was 
noted, there was no significant functional impairment due to 
flare-ups.  Specifically, the examiner stated that the left 
shoulder did not exhibit weakened movement, easy fatigability 
or incoordination.  This finding precludes the assignment of 
an increased rating based on impairment associated with pain 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The language of 38 
C.F.R. § 4.40 specifically requires that a finding of 
functional loss due to pain be supported by adequate 
pathology and evidence of visible behavior on motion.  No 
such findings were shown at the above-cited VA examination.  

A preponderance of the evidence is therefore against the 
appeal for a compensable initial rating for the left shoulder 
and the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  


ORDER

The claim for an initial rating higher than 10 percent for 
the service-connected residuals of the fracture of the left 
ankle and distal fibula is denied.  

An initial 10 percent rating, but no higher, is granted for 
the veteran's patellofemoral pain syndrome of his right knee, 
subject to the law and regulations governing the payment of 
monetary awards.  

An initial 10 percent rating, but no higher, is granted for 
the veteran's patellofemoral pain syndrome of the left knee, 
subject to the law and regulations governing the payment of 
monetary awards.  

The claim for an initial compensable rating for the left 
shoulder strain is denied.  





	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

